Citation Nr: 9901909	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disability of the 
spine, to include arthritis and disc disease.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of wounds of the back.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, to schedule the veteran for a hearing before a 
traveling member of the Board sitting at the RO in Cleveland, 
Ohio.  A hearing was scheduled for June 24, 1998, but a 
letter was received by VA from the veteran earlier in June 
1998 withdrawing his request for the Board hearing.  
Consequently, the case has been returned to the Board for 
adjudication.

The issue of entitlement to a compensable evaluation for 
residuals of wounds of the back will be addressed in the 
remand portion of this action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran has contended, including at his personal hearing 
at the RO in January 1997, that although he had had back 
problems prior to service, he permanently aggravated his back 
disability in service jumping from helicopters with equipment 
on his back.  It is maintained that he received treatment for 
his back from a private physician soon after service 
discharge but that the records are no longer available.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claim for 
service connection for disability of the spine, to include 
arthritis and disc disease, is not well grounded.


FINDINGS OF FACT

The veterans claim for service connection for disability of 
the spine, to include arthritis and disc disease, is not 
plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for service connection for 
disability of the spine, to include arthritis and disc 
disease.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service medical records reveal that, on the veterans 
September 1965 induction medical history report, the veteran 
noted swollen or painful joints; physical examination in 
September 1965 indicated that the veterans spine was normal.  
It was reported in March 1966 that the veteran had incurred 
multiple slash wounds from a razor blade on his back in a 
fight.  On his September 1967 discharge medical history 
report, the veteran indicated that he did not have recurrent 
back pain; his spine was normal on physical examination in 
September 1967.

The veteran was hospitalized at Timken Mercy Hospital from 
August to September 1971 for gastrointestinal complaints; his 
musculoskeletal system was normal on general examination.  
Aultman Hospital records for December 1979 reveal that the 
veteran was hospitalized with a two day history of shoulder 
pain; it was noted on general medical examination that the 
veteran did not have any musculoskeletal deformities.

Private treatment and VA records beginning in November 1993 
reveal findings of arthritis and disc disease of the cervical 
spine, with corrective surgery on the cervical spine in 
January 1994.  X-rays and a CT scan of the lumbosacral spine 
in October 1994 were reported to show early ankylosing 
spondylitis and disc disease.

According to a May 1996 letter from Russell F. Weir, D.C., he 
treated the veteran for a low back condition with sciatic 
radiation, due to lifting and straining, some time ago, but 
the records are unavailable to confirm the veterans 
contention that treatment was in late 1967 or early 1968.  A 
June 1996 letter from Cynthia C. Bamford, M.D., reveals that 
she had treated the veteran since July 1994 for severe 
lumbosacral stenosis with polyradiculopathy and severe 
cervical canal stenosis with impingement on the spinal cord 
due to a herniated disc.

Although the veteran contends that his spine disabilities are 
due to service injury, there is no notation in his service 
medical records of a spine injury or of complaints involving 
the spine, including in his discharge medical records in 
September 1967.  The initial post-service medical evidence of 
spinal disability was not until late 1993, many years after 
service discharge.  Moreover, there is no medical evidence 
suggesting that spine disability, including arthritis or disc 
disease, is etiologically related to service.  Although Dr. 
Weir noted in May 1996 that he saw the veteran a number of 
years earlier for low back disability, Dr. Weir could not 
confirm that he saw the veteran as early as 1967 or 1968 and 
did not indicate that the veterans back disability was due 
to service injury.  

Although the veteran has expressed his opinion that his 
current disabilities of the spine are related to service, lay 
persons are not competent to give medical opinions.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

In light of these circumstances, the Board must conclude that 
the veterans claim for service connection for disability of 
the spine, to include arthritis and disc disease, is not well 
grounded.  Grottveit at 92.


ORDER

Entitlement to service connection for disability of the 
spine, to include arthritis and disc disease, is denied.





REMAND

A review of the claims file reveals that the veterans 
service-connected residuals of wounds of the back have not 
been examined by VA since March 1994, at which time the 
veteran did not note any pain associated with the wounds.  
However, he contended in a statement received by VA in June 
1998 that his back scars are puffy and ache.  

Because of the above, the Board finds that additional 
development is required prior to final disposition of this 
issue.  Therefore, the claim of entitlement to a compensable 
evaluation for residuals of wounds of the back is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the complete 
names, addresses and approximate dates of 
treatment for all health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
records identified by the veteran which 
have not been previously obtained.

2.  The veteran should then be given a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
residuals of wounds of the back.  All 
functional impairment associated with the 
disability should be described and the 
examiner should specifically indicate 
whether there is any objective evidence 
of tenderness.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination, have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue on appeal, to include consideration 
of the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) and 38 C.F.R. 
§§ 3.321(b)(1) (1998).

4.  If the benefit sought on appeal is 
not granted to the veterans 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to 





provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to the issue addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
